Title: [April 1779]
From: Adams, John
To: 



      1779. April 14. Wednesday.
      
      
       At Nantes, Hotel de la Comedie, Rue Bignonestar.... Walked, this Morning with my Son over all the Bridges. There are several Islands in the River and they have built Bridges from one to another, and Houses upon the Islands. There are fine Meadows on each Side, and the mixed Appearance of Houses, Meadows, Water and Bridges is very uncommon and amuzing. The first Island is built on with very fine Houses, all stone. The Stone of this Place is very durable, which that of Paris is not.
       I dined on Monday with Mr. Schweighauser, Tuesday with Mr. Johnson. Last Evening at the Comedie, where We had the Barbier de Seville, L’Epreuve nouvelle. The Stage here is not like that of Paris. A poor Building. The Company, on the Stage, great Part of it, and not very clean nor sweet. The Actors indifferent.
       Last Evening I supped for the first Time, with the Company in the House. Had a good deal of Conversation, with a Gentleman, on the Subject of the Alliance and the War. He said it is not for Us Merchants to judge of the Interests of the State, the Court must conduct all political Affairs, but it would have been better for Us, the Trade, if this Alliance had not been, provided that would have avoided a War. We have had so many Vessells taken, that many Houses and Individuals are ruined.
       I told him that much of this Trade, had grown out of the Connection with America—that the Commerce of France was on a more respectable foot than it would have been, if Harmony had continued between G.B. and America, even after all their Losses. That the Loss to trade was not so great, because if half their Cargoes arrived, they sold them for near as much as the whole would have produced if it had all arrived—besides that a great deal was insured in England. That there would have been a War between England and France if Harmony had continued between England and America, for the two Nations were seldom at Peace more than 10 or 12 Years together. That if a War had happened in that Case, the maritime Power as well as Commerce of France would have been in danger of entire destruction. That it was essential to the Interest of France that there should be a separation between E. and A.—He asked what Subject there was or would have been for War, between E. and F.—I told him a subject could never be wanting. The Passions of the two Nations were so strong vs. each other that they were easily enkindled, and the English would have been so hauty that France could not have born it.—He seemed pleased with the Conversation and convinced by the Argument: But I find there is more coolness both in the Marine and the Trade, than there was a Year ago. Americans were more caressed and courted then than now. Yet they all think they must go on, and they think justly.
       I have neglected my Journal.
       Drank Tea and spent the Evening at Mr. Johnsons, with him and the two Messrs. Williams.
       Had some Conversation with Mr. Johnson on the subject of a free Port. The Question was between Nantes and L’orient. Johnson is in favour of Nantes. The Advantages of the River, and of the foreign Merchants settled there, are his chief Argument. You have the Productions and Manufactures of Paris, and the whole Country, at Nantes by Water, by means of the Loire.
      
      
       
        
   
   JA had come to Nantes expecting to sail to America in the Continental frigate Alliance, commanded by Capt. Pierre Landais. But that vessel was still at Brest, “embarrassed” with forty unruly British prisoners. JA proceeded on 22 March to Brest and with some difficulty arranged for an exchange of prisoners, which later took place near Nantes, whither he himself had returned on 11 April. On 22 April he and JQA boarded the Alliance at Saint Nazaire. See JA to John Jay, 3 Aug. 1779 (PCC, No. 84, I); printed from LbC, Adams Papers, in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7: 97–99; also the later entries in JA’s Personal Receipts and Expenditures, printed at the end of 1778, above.


       
       
        
   
   Suspension points in MS. The street was Rue de Bignon-Lestard, later incorporated in other streets (Edouard Pied, Notices sur les rues ... de la ville de Nantes, Nantes, 1906, p. 133).


       
       
        
   
   JA to TBA, 25 Oct. 1797: “I congratulate you, on your new Acquisition of a Sister. I suppose this match grew out of a Spark that was kindled at Nantes in 1779 when your Brother was with me frequently in the Family of Mr. Johnson. But through whatever course it came down from Heaven, I pray for its Blessings on it” (original owned by Dr. Herbert E. Klingelhofer, Bethesda, Md., 1959). But it should be pointed out that JQA was nearly twelve and Louisa Catherine Johnson was only four in April 1779.


       
      
      

      1779. April 15. Thursday.
      
      
       Dined at home.
      
      

      16.
      
      
       Dined with Mr. Williams. Mr. Johnson there. Walked after dinner along the River, and about the Town.
      
      

      17.
      
      
       Yesterday and to day in the forenoon, assisted my Son in translating Cicero’s first Phillippick against Cataline.
       Nantes is pleasantly situated on the River, and there are several agreable Prospects. The Views from the front Windows in the Row of Houses along the River is very beautiful. Mr. Schweighausser crauled up three Pair of Stairs to visit me this Morning.
      
      

      Ap. 18. Sunday.
      
      
       Dined at Mr. Schweighaussers.
       About six O Clock in the Evening, Captain Landais came into my Chamber. The Alliance is safe arrived at St. Lazar, with her Prisoners.
      
      
       
        
   
   JA first wrote “Isle de Lazare” and then altered it to the present reading. But he certainly meant Saint Nazaire, at the mouth of the Loire.


       
      
      

      1779. April 22nd. Thursday.
      
      
       Yesterday Morning, embarked at Nantes, with Mr. Hill, the first Lieutenant, and Mr. Parks, who is Captain of Marines, and my Son. We stopped and dined at Portlaunay, after Dinner crossed over to Pelerine Le Pellerin, where We went to the House of a Mr. Char-michael, a Scotch Man who lives by salting Beef and making Bacon for the Navigation of this River. This Man I suppose was a Jacobite who fled in 1745. We reached no farther than Paimboeuf where we went ashore and slept at a Tavern.
       This Day We arrived safe, on board the Alliance and sent off to the Cartel Ship all the British Prisoners. Thus by my Excursion to L’orient and Brest, I have accomplished successfully, the Expedition of the Frigate at Brest and the Exchange of the Prisoners, and have happily joined the ship and got my Son and Baggage, on board. The Frigate lyes at St. Lazare, where are several french Vessells of War, but none so large as the Alliance.
       My Idea of the Beauty, and Wealth and Convenience of Nantes and Paimbœuf, and indeed of the Country, on both Sides of the River is much hightened, since my Return from Brest, having taken a more leisurely View of it.
       I thought it my Duty to come down, altho the Weather was disagreable and the Wind contrary and very strong, because I found the British Prisoners had not been discharged from the Frigate, and could not be untill an order went down, and because I feared that other Business would be neglected and my not being ready alledged as an Excuse for it. But I was obliged to leave Jos. Stevens, sick of the Measles at the Tavern. This was a painful Circumstance to me, altho I took all the Precautions in my Power, by speaking to Mr. Schweighausser, Mr. Daubray, Captain Landais, Dr. Winship, to look to him, and engaged a carefull Woman to Nurse him. I hope he will be well in a few days. He must have taken the Infection, at Brest, where he imprudently exposed himself I fear, on Shore. The Distemper it seems is prevalent in this Kingdom, at present. The Queen of France is said to be ill of it.
       I have now had an Opportunity of seeing Bourdeaux, Nantes, L’orient, and Breast, and the Intermediate Countries. I could wish to have seen Rochfort, and Rochelle. At Brest I visited the Commandant, whose Name I have forgot, The Comte D’orvilliere d’Orvilliers who is the Marine General, and Monsieur De la Porte who is the Intendant of the Marine. At L’orient I did not visit the Intendant, nor Commandant—nor at Nantes.
       The Zeal, The Ardor, the Enthusiasm, the Rage, for the new American Connection I find is much damped, among the Merchants since the Loss of so many of their East and West India Ships. The Adventurers to America, have lost so many Ships, and have received so small Returns for those which went Safe, that they are discouraged, and I cannot learn that any Expeditions are formed or forming for our Country.—But all their Chagrine cannot prevent the Court from continuing the War. The Existence of french Commerce and Marine both, are at Stake, and are wholly undone without American Independance.
       The Pleasure of returning home is very great, but I confess it is a Mortification to leave France. I have just acquired enough of the Language to understand a Conversation, as it runs at a Table at Dinner, or Supper, to conduct all my Affairs myself, in making Journeys through the Country, with the Port Masters, Postillions, Tavern keepers, &c. &c. I can go to a Shop, and examine the Goods, and understand all the Prattle of the Shop keeper—or I can sit down with a Gentleman, who will have a little Patience to speak a little more distinctly than common, and to wait a little longer for my Sentences than common, and maintain a Conversation pretty well.
       In Travelling the best Way is to dine and sup at the Taverns, with the Company, avec les autres as they express it. You meet here, a vast Variety of Company, which is decent, and after a few Coups du Vin, their Tongues run very fast and you learn more of the Language, the Manners, the Customs, Laws, Politicks, Arts, &c. in this Way, perhaps than in any other. You should preserve your Dignity, talk little, listen much, not be very familiar with any in particular, for their are Sharpers, Gamblers, Quack Doctors, Strolling Comediens, in short People of all Characters, assembled at these Dinners and Suppers, and without Caution, you may be taken into Parties of Pleasure and Diversion that will cost you very dear.
       Were I to come to France again, I would wait on the Intendant, Commandant, Mayor &c. of every Place. I would dine, and sup at the Taverns, with the Company. I would go to the Palais, and here the Causes, and to the Comedie and hear the Plays and that as constantly as possible. I would go to Church, whenever I could hear a Sermon. These are the Ways to learn the Language, and if to these are Added, a dilligent study of their Grammars, and a constant Use of their best Dictionaries, and Reading of their best Authors, a Man in one Year may become a greater Master in it. After all, if a Mans Character would admit of it, there is much of the language to be learn’d at the Shops. The female Shop keepers are the most chatty in the World. They are very complaisant—talk a great deal—speak pretty good french, and are very entertaining.
       I took a Walk this Morning to the back Part of the little Town of Paimboeuf, and found behind it, a pleasant country Prospect, with one beautifull Country Seat of a Gentleman in sight.
      
      
       
        
   
   MS: “and.”


       
      
       

      Ap. 23. Fryday.
      
      
       A violent Wind, and Rain.
      
      

      24. Saturday.
      
      
       The same.
      
      

      Ap. 25. Sunday.
      
      
       Fair Weather again. My Time has been employed since I have been on board, in writing Answers to my Letters from Paris, Bourdeaux, Passy &c. and in assisting my Son to translate into English which he does in writing Ciceros first Phillippic against Cataline—which we have gone more than half thro. He is also translating into English the french Preface of the Abbey D’olivet, to his Translation of the Phillippics of Demosthenes and the Catalinaires of Cicero.—Are these classical Amusements becoming my Situation? Are not Courts, Camps, Politicks and War, more proper for me?—No, certainly classical Amusements are the best I can obtain on board Ship, and here I can not do any Thing, or contrive any Thing for the public.
       A Boat came on board to day with a Custom house Officer to examine and give an Acquit a Caution for a Chest of Tea, which is on board belonging to somebody, I know not whom.
       I have been here so long that I find the Cabin to be rather a triste sejour. It is dull to be here alone.
       Tullys offices and orations are an agreable Amusement but toujours Tully, is as bad as toujours Perdreaux and infinitely worse than toujours “Sa femme,” alluding to the Anecdote of Henri 4. which I was told by the Abbey Reynalle.
      
      
       
        
   
   JA purchased “D’Olivets Phillippics” on 19 April at Nantes for 2 livres, 10 sous (Personal Receipts and Expenditures, printed at the end of 1778, above).


       
       
        
   
   An acquit á caution was a customhouse bond.


       
      
      

      Ap. 26. Monday.
      
      
       Spent the Morning in translating with my Son the Carmen Seculare, and the Notes.
       There is a Feebleness and a Languor in my Nature. My Mind and Body both partake of this Weakness. By my Physical Constitution, I am but an ordinary Man. The Times alone have destined me to Fame —and even these have not been able to give me, much. When I look in the Glass, my Eye, my Forehead, my Brow, my Cheeks, my Lips, all betray this Relaxation. Yet some great Events, some cutting Expressions, some mean Scandals Hypocrisies, have at Times, thrown this Assemblage of Sloth, Sleep, and littleness into Rage a little like a Lion. Yet it is not like the Lion—there is Extravagance and Distraction in it, that still betrays the same Weakness.
      
      

      1779 Ap. 28. Wednesday.
      
      
       Went up to Nantes from Minden or St. Nazare, before Wind and Tide in 4 Hours. This Morning by Captain Landais who came on board I received a Letter from Dr. F. inclosing one from M. de Sartine, both expressing a Desire, that the Alliance might not sail for some Time, and that I would take my Passage home, with M. Le Chevalier de la Luzerne, the new Ambassador, in one of the Kings Frigates.
       This is a cruel Disappointment.—To exchange May for July, and the Alliance for another Frigate, is too much.
       Lodged at the Hotel de St. Julien, where I find the Accommodations better than at L’hotel de la Comedie....
       Dined at the Hotel, with a Number of Navy Officers, several with the Cross of St. Louis. Drank Tea, at Mrs. Johnsons. Had much Conversation with him about Consuls, Agents. He thinks one Consul enough for the Kingdom with Power of Deputation. This also, that a Duty of so much per Ton should be levied on all Ships, entering a french Port, for the Relief of unfortunate Americans, Prisoners, Shipwrecked Persons, &c. That no Man should be discharged from a Ship but by the Consul. That six, ten, or twelve Merchants should be appointed to inspect the Consuls accounts, once in 3 Months, &c.
      
      
       
        
   
   From this point on, through 31 July 1779, the entries are in D/JA/29.


       
       
        
   
   Pointe du Mindin, where the Alliance lay at anchor, is across from Saint Nazaire at the mouth of the Loire.


       
       
        
   
   Sartine’s letter, dated 20 April 1779, was addressed to Franklin; it requested on behalf of the King that the Alliance be ordered to Lorient (Adams Papers). The Alliance was soon afterward joined to John Paul Jones’ squadron. Franklin’s letter, 24 April, enclosing Sartine’s, pointed out for JA’s consolation that he would be traveling more safely and would have the company of the Chevalier de La Luzerne, “who appears to me a most amiable Man and of very sensible and pleasing Conversation” and “who is to set off in a few Days” (Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:93–94). On the contrary La Luzerne and his party did not arrive at Lorient until 11 June; see entry of 12 June, below. There is a careful study, based mainly on records in the French Ministry of Foreign Affairs, by William E. O’Donnell of The Chevalier de La Luzerne, French Minister to the United States, 1779–1784, Bruges and Louvain, 1938.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   The words in brackets have been supplied by the editors to make sense of a defective sentence.


       
      
     